Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 28, 2017

The Court of Appeals hereby passes the following order:

A18A0776. LARRY WARREN v. MELISSA WARREN.

       In June 2017, the trial court entered the parties’ final judgment and decree of
divorce. Husband Larry Warren subsequently filed a motion for new trial, which the
trial court denied. Husband then filed this direct appeal. We, however, lack
jurisdiction.
       Appeals from “judgments or orders in divorce, alimony, and other domestic
relations cases” must be made by application for discretionary appeal. OCGA § 5-6-35
(a) (2). “[C]ompliance with the discretionary appeals procedure is jurisdictional.”
Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). Husband’s failure
to follow the discretionary review procedure deprives us of jurisdiction over this
appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/28/2017
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                         , Clerk.